





EXHIBIT 10.78




TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT




Participant

--------------------------------------------------------------------------------



Effective as of [Grant Date] (the “Grant Date”), the Participant has been
granted a Full Value Award under the Tenneco Inc. 2006 Long-Term Incentive Plan,
as the same has been and may be amended from time to time (the “Plan”) in the
form of shares of restricted stock with respect to [Number of Shares] shares of
Common Stock (“Restricted Shares”). The Award shall be subject to the following
terms and conditions (sometimes referred to as this “Award Agreement”) and the
terms and conditions of the Plan as the same may be amended from time to time.
Terms used in this Award Agreement are defined elsewhere in this Award
Agreement; provided, however, that, capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.
1.Vesting and Forfeiture of Restricted Shares. All Restricted Shares shall be
unvested unless and until they become vested and nonforfeitable in accordance
with this Paragraph 1.  Subject to the terms and conditions of this Award
Agreement and the Plan, one-third (1/3) of the Restricted Shares awarded
hereunder shall vest on each of the first, second and third anniversary of the
Grant Date (each a “Vesting Date”), provided that the Participant is
continuously employed by the Company or a Subsidiary through the applicable
Vesting Date.  Notwithstanding the foregoing:
(a)
in the event that (i) either (1) the Participant satisfies the requirements for
Retirement or Total Disability (each as defined below) or (2) a tax withholding
obligation is incurred under applicable non-U.S. local law with respect to any
of the Restricted Shares, in either case, prior to the Vesting Date with respect
to such Restricted Shares (the date on which the requirements of clause (i)(1)
or (i)(2) are satisfied being referred to herein as the “Tax Vesting Date”) and
(ii) the Participant elects to satisfy the tax withholding obligation that
arises with respect to the Restricted Shares on the Tax Vesting Date by the
method set forth in subparagraph 3(c) of this Award Agreement, then, the Tax
Vesting Date shall be the Vesting Date with respect to that number of Restricted
Shares having a Fair Market Value (determined as of the Tax Vesting Date) equal
to the amount of taxes required to be withheld pursuant to the provisions of
subparagraph 3(c) with respect to all Restricted Shares for which the Tax
Vesting Date occurs; and

(b)
if the Participant’s Termination Date occurs by reason of Total Disability,
Retirement or death, any unvested Restricted Shares that are outstanding on the
Termination Date shall vest immediately on the Termination Date and the










--------------------------------------------------------------------------------





Termination Date shall be the “Vesting Date” for purposes of this Award
Agreement.
All Restricted Shares which are not vested upon the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect to such Restricted Shares.  For purposes of
this Award Agreement, the term “Total Disability” means the Participant’s
permanent and total disability as determined under the rules and guidelines
established by the Company in order to qualify for long-term disability coverage
under the long-term disability plan of the Company or one of its Subsidiaries in
effect at the time of such determination and the term “Retirement” means the
Participant’s Termination Date which occurs after the Participant has (I)
attained age 65 or (II) attained age 55 and completed 10 years of service with
the Company and its Subsidiaries (and is not a result of termination by the
Company or any of its Subsidiaries for cause). Any Restricted Shares for which
the Tax Vesting Date is the Vesting Date (as determined in accordance with this
Paragraph 1) shall be treated as attributable to successive tranches of
Restricted Shares for which a Vesting Date has not occurred as of the Tax
Vesting Date (and shall reduce the number of Restricted Shares in applicable
tranches that will otherwise vest on future applicable Vesting Dates), beginning
with the tranche of Restricted Shares with the first Vesting Date that occurs
after the Tax Vesting Date. Upon the Vesting Date with respect to any Restricted
Shares, that number of shares of Common Stock equal to the number of Restricted
Shares which become vested on that Vesting Date will be delivered to the
Participant (or his or her beneficiary) and any cash or shares of Common Stock
attributable to dividends paid on the Restricted Shares prior to the Vesting
Date for such shares shall be paid to the Participant as described in Paragraph
2 hereof.
2.    Restrictions Prior to Vesting; Dividends. Prior to the Vesting Date with
respect to the Restricted Shares and until all conditions imposed on the
Restricted Shares are satisfied, the Restricted Shares are restricted in that
(a) they will be held by the Company and may not be sold, transferred, pledged
or otherwise encumbered, tendered or exchanged, or disposed of, by the
Participant unless otherwise provided by the Plan and (b) they are subject to
forfeiture by the Participant under certain circumstances as described herein
and in the Plan. However, as long as the Restricted Shares are outstanding and
have not been forfeited, the Participant shall have all rights and privileges of
a stockholder of the Company with respect to the Restricted Shares, including
voting rights and the right to receive dividends paid with respect to such
Restricted Shares; provided, however, that:
(i)    except as provided in clause (iv), any dividends with respect to the
Restricted Shares shall be subject to the same forfeiture provisions as the
Restricted Shares to which they relate;
(ii)     the Committee, in its sole discretion, shall determine whether and/or
in what manner any dividends with respect to the Restricted Shares shall be
invested during the Restricted Period, which may include reinvestment in
additional restricted shares of Common Stock or in the form of restricted stock
units;


2





--------------------------------------------------------------------------------





(iii)     if the Committee provides that the dividends are to be reinvested
during the Restricted Period in the form of additional restricted shares or
restricted share units, the Participant shall not be entitled to any dividends
with respect to such additional restricted shares or restricted share units; and
(iv)     any dividends on Restricted Shares that are not forfeited in accordance
with the terms of this Award or the Plan shall be paid to the Participant within
60 days following the Vesting Date for the Restricted Shares to which the
dividends relate, in cash or shares of Common Stock as determined by the
Committee in its sole discretion; provided, however, notwithstanding the
provisions of clause (i), (A) as of the Tax Vesting Date with respect to the
Restricted Shares, any dividends accumulated with respect to the Restricted
Shares for which the Tax Vesting Date occurs shall be paid to the Participant
within 60 days following the Tax Vesting Date and (B) from and after the Tax
Vesting Date, any dividends paid on Restricted Shares for which the Tax Vesting
Date has occurred shall be paid to the Participant within 60 days following the
date on which such dividends are paid.
3.    Withholding. All distributions under the Plan, including any distribution
in respect of this Award, are subject to withholding of all applicable taxes,
and the delivery of any shares or other benefits under the Plan or this Award is
conditioned on satisfaction of the applicable tax withholding obligations.
Except as otherwise provided by the Committee, such withholding obligations may
be satisfied, at the Participant’s election, (a) through cash payment by the
Participant, (b) through the surrender of shares of Common Stock which the
Participant already owns, or (c) through the surrender of shares of Common Stock
to which the Participant is otherwise entitled under the Plan; provided,
however, that (i) the amount withheld in the form of shares of Common Stock
under this Paragraph 3 may not exceed the minimum statutory withholding
obligation (based on the minimum statutory withholding rates for Federal and
state purposes, including, without limitation, payroll taxes) unless otherwise
elected by the Participant, (ii) in no event shall the Participant be permitted
to elect less than the minimum statutory withholding obligation, and (iii) in no
event shall the Participant be permitted to elect to have an amount withheld in
the form of shares of Common Stock pursuant to this Paragraph 3 that exceeds the
maximum individual tax rate for the employee in applicable jurisdictions. If the
Participant makes an election in accordance with Section 83(b) of the Code to be
taxed on the Restricted Shares in the year in which the Grant Date occurs, he or
she must so notify the Company in writing, file the election with the Internal
Revenue Service within thirty (30) days after the Grant Date, and promptly pay
the Company the amount it determines is needed to satisfy tax withholding
requirements.
4.    Administration.  The authority to administer and interpret this Award
Agreement shall be vested in the Committee, and the Committee shall have all
powers with respect to the Award and the Award Agreement as it has with respect
to the Plan.  Any interpretation of this Award or this Award Agreement by the
Committee and any decision made by it with respect to the Award or the Award
Agreement is final and binding on all persons.


3





--------------------------------------------------------------------------------





5.    Adjustment of Award.  The number of Restricted Shares awarded pursuant to
this Award Agreement may be adjusted by the Committee in accordance with the
terms of the Plan to reflect certain corporate transactions which affect the
number, type or value of the Restricted Shares. The Participant agrees that the
term Restricted Shares shall include any shares or other securities which the
Participant may receive or be entitled to receive as a result of the ownership
of the original Restricted Shares (other than shares attributable to dividends
on the Restricted Shares that are reinvested in additional restricted shares as
described herein), whether they are issued as a result of a share split,
recapitalization, or other subdivision or consolidation of shares effected
without receipt of consideration by the Company or the result of the merger or
consolidation of the Company, or sale of assets of the Company.
6.    Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Committee
or the Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.
7.    Governing Law.  The validity, construction and effect of this Award
Agreement shall be determined in accordance with the laws of the State of
Illinois and applicable federal law.
8.    Amendments.  The Board may, at any time, amend or terminate the Plan, and
the Committee may amend this Award Agreement, provided that, except as provided
in the Plan, no amendment or termination may, in the absence of written consent
to the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. 
9.    Award Not Contract of Employment.  The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan
or this Award Agreement, unless such right or claim has specifically accrued
under the terms of the Plan and this Award Agreement. 
10.    Severability.  If a provision of this Award Agreement is held invalid by
a court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
11.    Plan Governs.  The Award evidenced by this Award Agreement is granted
pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited.


4





--------------------------------------------------------------------------------





12.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
13.    Special Section 409A Rules. It is intended that any amounts payable under
this Award Agreement shall either be exempt from or comply with section 409A of
the Code. The provisions of this Award shall be construed and interpreted in
accordance with section 409A of the Code. Notwithstanding any other provision of
this Award Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service; and

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.

ACCEPTED:
 
 
TENNECO INC.
 
 
 
 
 
 
 
 
 
Type or Print Legal Name
 
Senior Vice President Global Human Resources and Administration
 
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Social Security Number or National ID
 
 
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
 
 
City/State/Zip/Country
 
 
 





5



